Citation Nr: 0526446	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  99-22 904	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a disability of the 
coccyx/tailbone, to include a tailbone knot.

4.  Entitlement to service connection for a right flank 
disability.

5.  Entitlement to an initial rating in excess of zero 
percent for residuals of a laceration of the left little 
finger.

6.  Entitlement to an initial rating in excess of zero 
percent for residuals of a laceration of the right ring 
finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Washington, D.C., Regional Office 
(RO), which denied the four service connection claims listed 
above, and from a March 2000 rating decision of the same RO, 
which granted service connection for residuals of injuries to 
the left little finger and right ring finger, with initial 
ratings of zero percent.

The Board remanded this case for additional development in 
June 2003.  The Baltimore, Maryland, RO thereafter certified 
the veteran's appeal back to the Board.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the claims of entitlement to service 
connection for a disability of the coccyx/ tailbone, to 
include a tailbone knot, and a right flank disability, and 
entitlement to initial ratings higher than zero percent for 
residuals of lacerations of the left little finger and right 
ring finger.

2.  The veteran has current osteoarthritis and degenerative 
disc disease of the lumbar and cervical spines that as likely 
as not resulted from a truck accident during service.

3.  It is not shown that the veteran currently has a 
disability of the coccyx/tailbone, to include a claimed 
"tailbone knot," that is etiologically related to service.

4.  It is not shown that the veteran currently has a right 
flank disability that is etiologically related to service.

5.  The scar representing the service-connected residuals of 
a laceration of the left little finger is asymptomatic and 
not poorly nourished, with repeated ulceration; tender and 
painful; deep, or causing limitation of motion of the finger, 
covering an area exceeding six square inches; superficial 
and, while not causing limitation of motion, covering an area 
of 144 square inches or more; either superficial and 
unstable, or superficial and painful on examination; or 
productive of ankylosis of that finger and the veteran can 
bring the tip of the finger to the transverse fold of the 
palm.

6.  The scar representing the service-connected residuals of 
a laceration of the right ring finger is asymptomatic and not 
poorly nourished, with repeated ulceration; tender and 
painful; deep, or causing limitation of motion of the finger, 
covering an area exceeding six square inches; superficial 
and, while not causing limitation of motion, covering an area 
of 144 square inches or more; either superficial and 
unstable, or superficial and painful on examination; or 
productive of ankylosis of that finger, and the veteran can 
bring the tip of the finger to the transverse fold of the 
palm.


CONCLUSIONS OF LAW

1.  Disabilities of the back and neck, namely osteoarthritis 
and degenerative disc disease of the lumbar and cervical 
spines, were incurred in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004). 


2.  The criteria for entitlement to service connection for a 
disability of the coccyx/ tailbone, to include a tailbone 
knot, are not met.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

3.  The criteria for entitlement to service connection for a 
right flank disability are not met.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303. 

4.  The criteria for an initial rating in excess of zero 
percent for residuals of a laceration of the left little 
finger are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5227 (2002); 38 C.F.R. § 4.118, Part 4, 
Diagnostic Codes 7803-7805 (2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71, 4.71a, Part 4, 
Diagnostic Codes 5227, 5230, 7801-7805 (2004).

5.  The criteria for an initial rating in excess of zero 
percent for residuals of a laceration of the right ring 
finger are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5227 (2002); 
38 C.F.R. § 4.118, Part 4, Diagnostic Codes 7803-7805 (2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71, 4.71a, Part 4, Diagnostic Codes 5227, 5230, 7801-
7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2004).

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2004).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in his possession that pertains to the claim.

With regard to element (1), above, the RO sent to the veteran 
a VCAA notice letter in March 2003.  That letter informed the 
veteran, on its first page, of the type of information and 
evidence necessary to establish entitlement to service 
connection and increased ratings.

With regard to elements (2) and (3), the March 2003 VCAA 
letter notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA, including VA's responsibility to secure medical 
records or records held by any other Federal agencies, and to 
obtain a medical opinion, if deemed necessary to make a 
decision on his claims.

With regard to element (4), the March 2003 VCAA letter 
specifically asked the veteran to "send us copies of any 
relevant evidence you have in your possession."

In Pelegrini II, the Court also held that (1) the VCAA 
applies to cases pending before VA on November 9, 2000, the 
date of VCAA's enactment, even if the initial agency of 
original jurisdiction (AOJ) decision was issued prior to that 
date, and that (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 120.

In the present case, the initial adjudications of the four 
matters now under appellate review occurred prior to the 
enactment of the VCAA.  VCAA-compliant notice was given 
thereafter.  The Board finds that any defect with respect to 
the timing of the VCAA notice requirement in the pre-VCAA 
adjudication was harmless.  In this regard, the RO provided 
the notice prior to issuing an April 2005 supplemental 
statement of the case (SSOC) and prior to the transfer of the 
veteran's case back to the Board.  Moreover, the Board finds 
that the content of the notice complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as 
explained in more detail above.  See Pelegrini II.


B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).

In the present case, the duty to assist has been fulfilled 
with respect to the veteran's claims of entitlement to 
service connection for residuals of a tailbone injury and for 
a right flank disability, and entitlement to initial ratings 
higher than zero percent for the service-connected left 
little finger and right ring finger disabilities.  

VA has secured all records identified by the veteran, 
attempted to secure records from the George Washington 
University Medical Center and the VA Medical Center in 
Columbia, South Carolina, but received negative replies from 
both entities, and has also obtained medical examinations.  
There is no suggestion on the current record that there 
remains evidence that is pertinent to the four matters 
currently on appellate review that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
that is necessary for an equitable disposition of the 
veteran's claims of entitlement to service connection for 
residuals of a tailbone injury and for a right flank 
disability, and entitlement to initial ratings higher than 
zero percent for the service-connected left little finger and 
right ring finger disabilities.  The appeal of these four 
matters is thus ready to be considered on the merits.


II. Service connection

A.  Applicable laws and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

B. Entitlement to service-connection for back and neck 
disabilities. 

The veteran's service medical records do not show a 
disability or injury involving the back or neck.  The veteran 
has reported that he injured his back and neck in a truck 
accident in 1962.  He is competent to report this injury.

In the June 2003 remand, the Board requested a VA opinion as 
to the etiology of the claimed back and neck disabilities.  
An opinion was rendered, in October 2003.  That opinion 
indicates that the veteran's claims file "has been 
thoroughly reviewed," as requested by the Board in its June 
2003 remand, and that "[r]eview of the [veteran]'s C-file 
reveals a truck accident which occurred in the service in 
1962 which is at least as likely as not has [sic] lead to the 
[veteran]'s current osteoarthritis and degenerative disc 
disease of the cervical and lumbar spine."

There is evidence against the claim.  The record documents a 
post-service tractor-trailer accident, on December 10, 1986, 
and the fact that a back or neck disability was not reported 
prior to this date.

The VA examiner, however, had the opportunity to review this 
evidence, and in fact, reported that the claims folder had 
been reviewed "in detail."  After such review, the examiner 
essentially attributed the current back and neck 
disabilities-osteoarthritis and degenerative disc disease-
to in-service, rather than post-service, injuries.

The Board concludes that the evidence is in equipoise, thus, 
the doctrine of reasonable doubt is for application.  
38 U.S.C.A. § 5107(b).  Resolving reasonable doubt in the 
veteran's favor, service connection is granted for back and 
neck disabilities.

C.  Entitlement to service connection for a disability of the 
coccyx/ tailbone,
to include a tailbone knot, and for a right flank disability

 Factual background and legal analysis

The veteran contends that he was involved in a truck accident 
during service in August 1962, as a result of which he 
developed various musculoskeletal disabilities that allegedly 
include a tailbone/coccyx disability and a right flank 
disability.

The service medical records do not corroborate the veteran's 
assertion of having been involved in a truck accident in 
August 1962.  The Board acknowledges, however, that the 
veteran is competent to report his experiences during 
service, to include the alleged truck accident of 1962.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The veteran 
is also competent to report current symptoms.

However, the veteran is a layperson.  He has not shown, nor 
claimed, that he is a medical expert with the requisite 
knowledge to diagnoses and render opinions, as to medical 
causation.  Hayes v. Brown, 9 Vet. App. 67, 72 (1996) 
(holding that, although a lay person can certainly provide an 
account of symptoms he experiences, a lay person is not 
competent to provide a medical diagnosis).  Accordingly, his 
statements cannot be considered competent evidence of the in-
service onset of any claimed disabilities and of the 
existence of a nexus between the claimed disabilities and 
service.

The service medical records are also devoid of any 
complaints, or objective findings, related to any impairment 
or symptomatology associated with the coccyx and/or right 
flank.  On the contrary, when the veteran underwent his 
medical examination for separation purposes in August 1963, 
his spine and other musculoskeletal areas were clinically 
evaluated as normal, and no complaints related to his coccyx 
or right flank were noted.  Likewise, the veteran did not 
report any related complaints in the report of medical 
history that he filled out and signed on that same date.  
Additionally, he wrote in that report, in the space reserved 
for a statement from him regarding his present health, that 
"I am in good health."

On VA medical examination almost four years later, in 
September 1967, the veteran reported having injured his 
coccyx when he landed on his buttocks after falling off a 
truck in 1962.  The veteran reported having been well until 
February 1964, when he developed a knot the size of a walnut 
in his lower back.  That knot was lanced and drained by a 
doctor at that time, and there had been no more drainage, 
although the pain persisted, particularly in his lower back 
area.  The examiner noted that there was a scar, of half an 
inch in diameter, in the pilonidal area, which was slightly 
tender.  A scar over the coccyx, probably due to pilonidal 
cyst and surgery, was diagnosed.

VA performed a fistulotomy and sigmoidoscopy on the veteran 
in December 1971, at which time it was noted that, other than 
for a recently found small fistulous opening, the physical 
examination of the veteran was essentially within normal 
limits.

A December 1986 private orthopedic consultation report 
reveals complaints of pain in the neck, back, arms, and 
hands, and a history of having slipped off a tractor trailer 
while unloading a piece of furniture eight days prior to the 
consultation, on December 10.  No complaints, or objective 
findings, related to the coccyx or right flank were reported, 
and the impression was listed as cervical spondylosis.

A February 2000 VA lumbar spine MRI report shows no findings 
regarding disability of the coccyx.

On VA medical examination in January 2002, no complaints, 
objective findings, or diagnoses related to the coccyx or 
right flank were reported.

On VA medical examination in July 2004, the veteran again 
reported having been involved in a truck accident while in 
service in 1962, as the result of which he incurred in 
disabilities including those he claimed now affected his 
coccyx and right flank.  

The examiner noted that the veteran could not localize the 
areas of flank pain, or describe it any further.  The 
examination in this regard was noted to be completely within 
normal limits, with no evidence of costovertebral angle pain 
on either side.  Again, no objective findings, or diagnoses, 
were reported related to the coccyx or right flank.

The rest of the evidentiary record is devoid of any evidence 
of complaints, or objective findings (to include diagnoses), 
related to a coccyx or right flank injury and/or disability.  

Weighing the veteran's report of symptoms against the medical 
evidence showing no current disability, the Board finds that 
the evidence is against a finding that he has current 
disabilities of the coccyx or right flank.  Even assuming 
that there were current disabilities, there is no competent 
evidence of a nexus between the claimed in-service injury and 
the claimed current disabilities.

The evidence does not show a continuity of symptomatology, 
and the veteran has not clearly reported such continuity.  
Recent VA examinations have not yielded opinions linking 
current coccyx or right flank disabilities to service 
(chiefly because the examiners could not find such 
disabilities).

The only evidence in support of the veteran's allegation that 
he currently suffers from disabilities of the coccyx and 
right flank, and that these disabilities are causally related 
to service, consists of the veteran's own statements to that 
effect, which are not considered competent.  Because at least 
two of the criteria for a grant of service connection have 
not been met in this case, the Board has no other recourse 
under the law but to conclude that the veteran's claims of 
entitlement to service connection for disabilities of the 
coccyx and right flank are not valid, have failed, and must 
necessarily be denied.  

The Board also notes that, because the evidence in this case 
is not evenly balanced, the benefit of the doubt rule 
required by law and VA regulations is not of application to 
this case.  See 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 

III.  Entitlement to initial ratings in excess of zero 
percent for residuals of lacerations of the left little 
finger and right ring finger

A.  Applicable laws and regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify 
the various disabilities.  Id.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

Moreover, it is VA's defined and consistently applied policy 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations be based upon lack of usefulness of 
the affected part or systems.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

The regulations addressing service-connected scars and 
musculoskeletal disabilities of individual fingers were 
amended in July 2002 (effective on August 30 and 26, 
respectively), while this appeal was pending.  See 67 Fed. 
Reg. 49,590 et seq. (July 31, 2002) (codified at 38 C.F.R. § 
4.118).  See also 67 Fed. Reg. 48,784 et seq. (July 26, 2002) 
(codified at 38 C.F.R. § 4.71a).  The Board is generally 
required to review both the old and revised criteria to 
determine the proper evaluation for the veteran's 
disabilities.  The effective date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  Either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran, although the new rating criteria are only applicable 
since their effective date.  VAOPGCPREC 7-03.

The Board has the duty to adjudicate the veteran's claims for 
higher initial ratings under the old regulations for any 
period prior to the effective dates of the new DCs, as well 
as under the new diagnostic codes for the period beginning on 
the effective dates of the new provisions.  Inasmuch as the 
veteran has been provided with both the old and the revised 
regulations, and the RO has rated the disabilities under both 
regulations, the Board may proceed in making a determination 
at this time without prejudice to the veteran.

Prior to the July 2002 amendments, VA regulation provided for 
a single, maximum rating of 10 percent for superficial scars 
that were either poorly nourished, with repeated ulceration, 
or tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Part 4, DCs 7803, 7804 (2002).  Additionally, other 
scars were to be rated based on the impairment of the 
function of the part affected.  38 C.F.R. § 4.118, Part 4, DC 
7805 (2002).

Under the amended version of the regulations addressing 
service-connected scars, a scar that is located in an area 
other than the head, face, or neck, and is deep or causes 
limitation of motion, will be assigned a rating of 10 percent 
if the affected area(s) exceeds six square inches (39 sq. 
cm.); a rating of 20 percent if the affected area(s) exceeds 
12 square inches (77 sq. cm.); a rating of 30 percent if the 
affected area(s) exceeds 72 square inches (465 sq. cm.); and 
a maximum schedular rating of 40 percent if the affected 
area(s) exceeds 144 square inches (929 sq. cm.).  38 C.F.R. 
§ 4.118, Part 4, DC 7801 (2004).
 
For scars other than in the head, face, or neck, that are 
superficial and do not cause limited motion, a single maximum 
rating of 10 percent is warranted under the amended version 
of the applicable regulations, provided that the involved 
area, or areas, covers 144 square inches (929 sq. cm.), or 
greater.  38 C.F.R. § 4.118, Part 4, DC 7802 (2004).

Note (1) to both DCs 7801 and 7802 indicate that scars in 
widely separated areas, as on two or more extremities, or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with the 
provisions of 38 C.F.R. § 4.25.  Note (2) to DCs 7801 and 
7802 differentiates between a deep and a superficial scar, 
clarifying that the former is one associated with underlying 
soft tissue damage, while the latter is not.  See 38 C.F.R. 
§ 4.118, Part 4, DCs 7801, 7802, Notes (1) and (2) (2004).

Superficial scars that are also unstable are to be rated, 
under the amended regulations, as 10 percent disabling.  An 
unstable scar is defined as one where, for any reason, there 
is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, Part 4, DC 7803, and Note (1) (2004).

A 10 percent rating is also warranted, under the amended 
regulations, for scars that are both superficial and painful 
on examination.  38 C.F.R. § 4.118, Part 4, DC 7804 (2004).  
The notes to this DC again indicate that superficial scars 
are defined as those not associated with underlying soft 
tissue damage, and further mandate that a 10 percent be 
assigned for a scar on the tip of a finger or toe, even 
though the amputation of the part would not warrant 
compensation.  See 38 C.F.R. § 4.118, Part 4, DC 7804, Notes 
(1) and (2) (2004).

The new version of DC 7805 still mandates that any other 
scars be rated based on the impairment of the function of the 
affected part.  38 C.F.R. § 4.118, Part 4, DC 7805 (2004).

Prior to the July 2002 amendments, rating criteria provided a 
zero percent rating for ankylosis of any finger other than 
the thumb, index, or middle finger.  38 C.F.R. § 4.71a, DC 
5227.  This diagnostic code appears to provide the 
noncompensable evaluation whether the ankylosis was favorable 
or unfavorable, inasmuch as the ratings for the thumb, index 
and middle finger distinguished between favorable and 
unfavorable ankylosis while the criteria in DC 5227 did not.  
It also directed that extremely unfavorable ankylosis be 
rated as amputation under DCs 5152 through 5156.  38 C.F.R. 
§ 4.71a, Part 4, DC 5227 (2002).  Extremely unfavorable 
ankylosis existed where all joints of the finger were in 
extension or in extreme flexion, or with angulation of bones.  
Note (a) following Diagnostic Code 5219.

Under the amended version of DC 5227 a single rating of zero 
percent is to be assigned irrespective of whether the 
ankylosis of the ring or little finger is favorable or 
unfavorable.  The note to that DC also directs adjudicators 
to consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall functioning of the hand.  38 C.F.R. § 4.71a, Part 4, 
DC 5227 (2004).  The revised rating criteria essentially 
retained the definition of unfavorable ankylosis contained in 
the old rating criteria.

Additionally, under the amended regulations addressing the 
rating of service-connected musculoskeletal disabilities of 
individual fingers of one hand, a zero percent rating is to 
be assigned for any limitation of motion of the ring or 
little finger.  38 C.F.R. § 4.71a, Part 4, DC 5230 (2004).

B.  Factual background

The service medical records reveal that the veteran suffered 
a laceration to the metacarpal bone of the left little finger 
after striking a windowpane in August 1961.  A week after the 
laceration, he reported pain with extension of the fourth and 
fifth fingers of the left hand and the laceration was noted 
to be infected.  Cellulitis was listed as the impression.

The service medical records also show that the veteran 
suffered a laceration to the right ring finger in December 
1962.

No actual fractures to either finger, or resulting 
disabilities or related complaints, to include any 
symptomatology affecting the wrists, were noted when the 
above lacerations were incurred in 1961 and 1962, nor at any 
other time during the remainder of the veteran's period of 
active service, to include at the time of his medical 
examination for separation purposes in August 1963.

On VA medical examination in October 1999, the veteran gave a 
history of in-service lacerations of the left fifth finger 
and right ring finger.  He reported some damage to the flexor 
tendon of the left hand and said that the laceration to the 
right ring finger had been superficial, and that the sites of 
the skin lacerations still hurt.  The veteran reported a weak 
grip and said that his hands got very cold quickly.

On physical examination, the extension of the left little 
finger was accomplished to 100 degrees, with flexion to 10 
degrees only for all phalanges.  The left hand was weaker 
than the right hand, and the veteran claimed that it 
sometimes swelled.  The right hand showed a good fist, but 
the grip was also weak.  The veteran complained of a tingling 
sensation, more on the left hand than on the right.

The left and right hand scars were five and one inches long, 
respectively.  They were not tender and there was no 
adherence.  Their texture was soft, and there was no 
ulceration or breakdown of the skin. The scars were not 
elevated or depressed, and the extent of the underlying 
tissue loss was reported to be limited to a damaged flexor 
tendon in the left little finger.  There was no inflammation, 
edema, or keloid formation, and the color of the scars was 
the same as in the normal areas of the skin.  
"Disfigurement" came mainly from the limited range of 
motion of the left little finger.  The diagnoses were listed 
as follows:

1.  Laceration of the left hand with 
damage to flexor tendon of the little 
finger.

2.  Right hand superficial laceration.

3.  Scar on the left hand over the fifth 
metacarpal and right hand, between the 
third and fourth fingers.

A February 2000 VA occupational therapy record reveals 
complaints of pain in the fourth and fifth proximal 
interphalangeal (PIP) and distal interphalangeal (DIP) joints 
of the left hand and wrist when tying shoes, fastening belts, 
donning socks, and opening cans and jars.  The veteran traced 
this impairment to an alleged in-service fracture of the left 
wrist, approximately at the lateral styloid level.  The 
examining occupational therapist pointed out, however, that 
no records were available regarding this incident.

Physical examination of the left wrist showed 4/5 strength, 
with flexion and extension limited to 30 degrees, and severe 
impairment of grip strength at 19 pounds.  The veteran was 
able to oppose the other four fingers.  The examining 
occupational therapist gave an assessment of status post 
wrist fracture, and opined that the veteran could benefit 
from occupational therapy services for hand strengthening.

The record shows that the veteran underwent VA occupational 
therapy between February and March 2000, at which time he 
requested a home exercise program, as there had been 
insignificant changes in his strength and pain management.  
He was discharged, as he was considered to have reached 
maximum benefits from the therapy.

VA X-rays of the left hand obtained in January 2002 revealed 
questionable exostosis and/or prominent osteophyte involving 
the head of the fifth metacarpal joint along the radial 
aspect.  The remaining bony structures were intact, and the 
impression was listed as fifth metacarpal head osteophyte 
and/or focal exostosis.

VA X-rays of the veteran's left wrist obtained in January 
2002 revealed no fracture, dislocation, or bone destruction, 
as well as no soft tissue abnormalities.
 
On VA re-examination in January 2002, the veteran reported 
having had a laceration on his left hand and wrist, after 
which the laceration was sutured.  He complained of 
intermittent flare-ups of pain on the medial aspect of the 
left wrist "on picking up things."  The flare-ups of pain 
would last for 30-35 minutes, up to an hour.  The veteran 
also reported mild swelling of the wrist from time to time.

Physical examination of the left wrist revealed a scar on the 
medial aspect of the wrist, measuring 2.5 by 3 cm.  The scar 
was flat, nontender, and mobile.  There was mild tenderness 
to palpation on the medial aspect of the wrist.  Both active 
and passive dorsiflexion and palmar flexion could be 
performed up to 65 degrees.  Radial and ulnar deviation could 
be performed to 30 and 35 degrees, respectively.  Wrist 
movements were performed slowly, but smoothly, and there was 
no evidence of weakened movement against resistance.

Physical examination of the left hand revealed a scar on the 
medial aspect of the hand measuring 3 by 3 cm., which was 
also flat, nontender, and mobile.  There was also another 
small, irregular scar in the web space between the fourth and 
fifth fingers, which was flat, nontender, and mobile as well.  
The left hand had normal grip strength.  The tip of the thumb 
could be approximated to the tips of the fingers and the tips 
of the fingers could be approximated to the transverse fold 
of the palm without any difficulty.  The pertinent diagnoses 
were listed as recurrent left wrist sprain, scars on the left 
wrist and hand as described, and osteophyte on the head of 
the left fifth metacarpal bone.

The June 2003 Board remand asked that the veteran's bilateral 
finger disabilities be examined and that the examining 
physician indicate whether either finger was ankylosed (and 
if so, to describe the type and degree of ankylosis) and 
whether there was any relationship between the service-
connected left little finger disability and the current 
complaints of left hand and wrist weakness.

An October 2003 VA examination report (seemingly an addendum 
to the prior report) indicates that the veteran's claims 
folder was thoroughly reviewed and that the veteran's left 
ring finger and right fifth digit were not ankylosed, with 
only some decrease in range of motion.

On VA re-examination in July 2004, the veteran reported pain 
radiating into both arms and fingers.  The examiner, however, 
noted that the veteran's neurological examination was within 
normal limits, and that X-rays of the left wrist had been 
normal.  It was noted that the veteran had been diagnosed 
with tendonitis in both wrists, which the veteran dated back 
to an in-service truck accident in 1962.  However, physical 
examination of both wrists was noted to be within normal 
limits.  The veteran wore braces on both wrists, which he 
said relieved the pain.  The right wrist had dorsiflexion and 
plantar flexion to 50 degrees, ulnar and radial deviation to 
20 degrees.  The other wrist had dorsiflexion to 40 degrees, 
plantar flexion to 60 degrees, ulnar deviation to 40 degrees, 
and radial deviation to 20 degrees.

Examination of the veteran's hands revealed a small, 
nontender, well-healed scar at the base of the right 
forefinger.  The right hand had no weakness or grip strength, 
and no impairment of motion of the fourth finger.  There was 
a nontender scar involving the left fifth finger, with the 
scar extending to the base of the wrist.  There was no 
tenderness of keloid formation, and grip strength on the left 
side was normal.  X-rays of both wrists were interpreted as 
normal.  The pertinent diagnoses were listed as tendonitis of 
both wrists and old laceration of the right fourth digit and 
left fifth digit.

C.  Legal analysis

The service-connected scars of the left little finger and 
right ring finger have been continuously described as soft, 
nontender, flat, mobile, not elevated or depressed, and 
showing no ulceration or breakdown of the skin, as well as no 
inflammation, edema, or keloid formation.  Because neither 
scar has been found to be poorly nourished, with repeated 
ulceration, or tender and painful on objective demonstration, 
a compensable rating is not warranted under the old versions 
of DCs 7803 and 7804.

Additionally, because neither scar is shown to be deep, or to 
cause actual limitation of motion, in both cases exceeding 
six square inches, to be superficial and cover 144 square 
inches or more, to be superficial and unstable, or to be 
superficial and painful on examination, a compensable rating 
is not warranted under the new versions of DCs 7801 through 
7804.

Both versions of DC 7805, as indicated earlier, mandate that 
other scars be rated based on limitation of motion.  Both 
sets of DCs addressing limitation of motion of individual 
fingers in one hand, however, provide only for noncompensable 
ratings even when there is ankylosis.  The old version of DC 
5227 only provides for a potential higher (compensable) 
rating when there is extremely unfavorable ankylosis, 
warranting a rating based on the DCs addressing amputations.  
The record in this case reveals that there is some limitation 
of the motion of the fingers, but no ankylosis.  The new 
version of DC 5227 provides for the potential of a higher 
(compensable) rating when the impairment resulting from the 
finger being ankylosed results in limitation of motion of 
other digits, or interferes with the overall functioning of 
the hand, in which case consideration of a rating based on 
the DCs addressing amputations might be warranted.  Again, 
that is not the case here, as no evidence of that degree of 
severity is shown by the record.

The Board is cognizant of the fact that the record shows that 
the veteran has also complained, approximately since October 
1999, of difficulties with his left wrist, which reportedly 
have caused diminished strength in the left hand.  He is, 
however, not service-connected for a left wrist disability, 
and while the specific question posed by the Board in its 
June 2003 remand regarding whether the claimed left wrist 
impairment was related to the service-connected left little 
finger disability was not answered in the October 2003 or 
July 2004 examination reports, the fact remains that the most 
current examination report reveals no such disability.  
Specifically, the VA physician who subscribed the July 2004 
report indicated, very clearly, that the veteran's 
neurological examination, and the examination of both wrists, 
were both within normal limits, and that grip strength in 
both hands was normal as well.  He did diagnose tendonitis of 
both wrists but, again, that is not a disability that is 
service-connected, as the only injuries that were noted 
during service were lacerations to the left little finger and 
right ring finger.  Consequently, it is not necessary to 
consider whether compensable ratings could potentially be 
assigned for the service-connected disabilities of the left 
little and right ring fingers based on the claimed 
disabilities of the wrists.
 
It is further noted that VA regulation also provides that 
additional compensation may be warranted where there is 
objective evidence of functional loss due to pain on use 
resulting from the disability.  See 38 C.F.R. §§ 4.40, 4.45 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
record in this case shows complaints of decreased strength in 
the hands, and weakness and painful movement of the wrists, 
particularly on the left side.  However, neither symptom has 
been directly attributed to the service-connected scars of 
the left little finger or the right ring finger.  Rather, 
these symptoms have clearly been shown to be attributed to 
non-service-connected conditions (such as tendonitis) 
affecting the wrists, and have not even been found to be 
objectively confirmed on the most current examination.  

The veteran's complaints of functional loss, and an 
examiner's simple recitation of some mild functional loss, 
are insufficient to satisfy the requirement that there be 
objective evidence of functional loss due to pain on use.  
Compensable ratings based on DeLuca considerations are thus 
not warranted.

The Board also wishes to point out that it is not clear if 
the VA physician who examined the veteran in July 2004 had 
the benefit of reviewing the claims file contemporaneously 
with the examination, as requested by the Board in the June 
2003 remand.  Even if this was the case, it is the Board's 
opinion that the veteran has not been prejudiced insofar as 
it is clear that the VA physician was evidently nevertheless 
able to conduct a thorough, informed medical examination, 
based on the detailed report of which the Board has 
determined that initial compensable ratings are not warranted 
in this case.  Because the Board is satisfied with the 
completeness and sufficiency, for rating purposes, of the 
July 2004 VA medical examination report, it is unnecessary to 
remand this matter to have such a minor deficiency cured.  
See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting 
that a review of the claims folder at the examination may not 
be required "in every case").

In short, it is not shown that either scar is poorly 
nourished, with repeated ulceration; tender and painful; 
deep, or causing limitation of motion, covering an area 
exceeding six square inches; superficial and, while not 
causing limitation of motion, covering an area of 144 square 
inches or more; either superficial and unstable, or 
superficial and painful on examination; or productive of 
ankylosis in either finger.

In view of the above finding, the Board concludes that the 
criteria for initial ratings in excess of zero percent for 
residuals of lacerations of the left little finger and right 
ring finger are not met.  The claims have thus failed, and 
must accordingly be denied.

Finally, it is noted that there is no evidence that this case 
presents an exceptional or unusual disability picture that 
would warrant referral for extraschedular consideration, as 
provided by 38 C.F.R. § 3.321(b)(1).  Specifically, it is 
noted that the veteran has not claimed, nor has the evidence 
shown, that the service-connected residuals of lacerations of 
the left little finger and right ring finger have markedly 
interfered with his employment or caused frequent periods of 
hospitalization. 

Accordingly, the Board has determined that it is not 
necessary to refer this case to the Under Secretary for 
Benefits, or the Director of the Compensation and Pension 
Service, for extraschedular consideration of the veteran's 
claim for initial higher ratings.













							(CONTNUED ON NEXT PAGE)
ORDER

Service connection for a back disability is granted.

Service connection for a neck disability is granted.

Service connection for a disability of the coccyx/ tailbone, 
to include a tailbone knot, is denied.

Service connection for a right flank disability is denied.

An initial rating in excess of zero percent for residuals of 
a laceration of the left little finger is denied.

An initial rating in excess of zero percent for residuals of 
a laceration of the right ring finger is denied.


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


